DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply dated 01 July 2022to the restriction requirement mailed 28 June 2022 has been received.  Applicant has elected Group I, claims 1 – 7 without traverse and added claims 21 – 27 which also recite the features of Group I.  Claims 8 – 20 have been cancelled and an action on the merits of claims 1 – 7 and 21 – 27 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 26, line 2 recites “one of the cartridge plug and the opening of the fillable end”.  Line 4 recites “another of the cartridge plug and the opening of the fillable end” which makes it unclear how many cartridge plugs and fillable ends are being claimed.  It appears the claims should recite ‘one of the cartridge plug and the opening of the fillable end of the cartridge base includes an annular recess; and the other of the cartridge plug and the opening of the fillable end of the cartridge base includes a corresponding annular ridge’.  For examination purposes the claims have been treated as there being only one cartridge plug and fillable end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 6 and 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over León-Girón WO 2014041419 (all citations to the text refer to the translation) in view of Norton US 2014/0004231.  
Regarding claims 1 and 21, León-Girón discloses a beverage brewing cartridge (reusable capsule 35) which comprises a cartridge base (upper body 1) and a cartridge closure (lower body 2).  The cartridge base includes a sidewall, a fillable end having an opening (lower face 5), a closed end (upper face 3), and the cartridge closure is capable of closing off the opening of the fillable end of the cartridge base (page 8, ln 9 – 17 and fig. 1 – 4).
Claims 1 and 21 differ from León-Girón in the fillable end being closed off by a plug.
Norton discloses a beverage brewing cartridge (capsule 1) which comprises a cartridge base (cup 10) and a cartridge plug (snap fit . . . cover 40).  The cartridge base includes a sidewall (13), a fillable end having an opening (20), a closed end (12), and the cartridge plug is capable of closing off the opening of the fillable end of the cartridge base (paragraph [0041], [0067] – [0078], [0088] and fig. 4).  Norton is providing a cartridge plug that closes off the opening of the fillable end of the cartridge base as opposed to León-Girón providing a cartridge closure that is closed by screw threads for the art recognized as well as applicant’s intended function which is to make the brewing cartridge more easily repeatedly engageable and releasable to advantageously make said cartridge more suitable for re-use (paragraph [0026]).  To therefore modify León-Girón and substitute the cartridge plug taught by Norton for the cartridge closure of León-Girón to advantageously make the beverage brewing cartridge more suitable for reuse would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  Further, once it was known to use a plug capable of closing an open side wall to allow a beverage brewing cartridge to be reused, the substitution of one known plug, such as the plug of León-Girón, for another known plug, such as the plug taught by Norton to obtain predictable results would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (MPEP § 2144.06 II.).
Regarding claims 2 and 22, both León-Girón (page 9, ln 9 and fig. 3) and Norton (paragraph [0068] and fig. 4) disclose the beverage brewing cartridge would be frustoconical in shape.
Regarding claims 3 and 23, León-Girón discloses the closed end of the cartridge base is sealed by a waterproof cap (9) which would be perforated by an associated machine (page 7, ln 18- 19) and that all parts of said cartridge would be made of aluminium (page 6, ln 1) which is to say that it is obvious that León-Girón is sealing the closed end of said cartridge with foil.
Regarding claims 4 and 24 León-Girón in view of Norton disclose the cartridge plug includes ports (apertures 43) capable of allowing fluid to flow from the cartridge (‘231, paragraph [0080] and fig. 3).
Regarding claims 5 and 25 León-Girón discloses the ports would include weakened areas configured to burst under pressure (perforations 19 are obtained when the pressure rise caused by the pressurized fluid) (page 9, ln 18 – 19) (valve media) (page 4, ln 18 – 22).
Regarding claims 6 and 26, León-Girón in view of Norton disclose one of the cartridge plug includes an annular recess (circumferential channel 47) (‘231 paragraph [0078]), the opening of the fillable end of the cartridge base includes a corresponding annular ridge (inward facing rib 22) (‘231 paragraph [0078]), and the annular recess and the annular ridge are configured for mutual mating contact (fig. 4).
Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over León-Girón WO 2014/0414419 in view of Norton et al. US 2014/0004231 in view of Telco US 3,811,373.
Regarding claims 7 and 27, León-Girón in view of Norton disclose the plug includes a circumferential lip above the annular recess (‘231, paragraph [0078] and fig. 4, reference sign 45).  Claims 7 and 27 differ from León-Girón in view of Norton in the circumferential lip including gaps.  
Telco discloses a beverage brewing capsule (1) having a sidewall (3) which brewing capsule has a plug (envelope 4) having a circumferential lip (rim 6) designed to be inserted into the sidewall (3) to act as a plug of beverage brewing cartridge.  The circumferential lip further includes gaps (col. 1, ln 55 – col. 2, ln 2, and fig. 3 – 4).  Telco is providing gaps in the circumferential lip of a plug for the art recognized function of allowing the plug to allow the last traces of a brewed beverage to pass through the beverage brewing cartridge which would also allow easier removal of the plug (col. 3, ln 3 – 8).  To therefore modify León-Girón in view of Norton and provide gaps in the plug portion of a beverage brewing cartridge to allow the last traces of a brewed beverage to pass through the beverage brewing cartridge as taught by Telco would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  
With respect to the remaining recitations beginning “to allow the circumferential lip to collapse during insertion of the cartridge plug into the opening of the fillable end of the cartridge base” these are seen to be recitations regarding the intended use of the plug.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which León-Girón in view of Norton in view of Telco obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “to allow the circumferential lip to collapse during insertion of the cartridge plug into the opening of the fillable end of the cartridge base”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is León-Girón in view of Norton in view of Telco and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 7, 21 – 23, and 25 – 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 7, 19, and 20 of copending Application No. 17/163,121. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 3, 5 – 7, 21 – 23, and 25 – 27 of the instant application recite all the limitations of claims 1 – 5, 7, 19, and 20 of the copending ‘121 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        27 July 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792